Ingraham, P. J. (dissenting):
I do not concur in the reversal of this judgment. The power of attorney is in the form of an agreement made between the underwriters who were the parties of the first part and the three attorneys who were the parties of the second part, and *650the agreement was made “by and between each of the parties of the first part, and by and between each of the parties of the second part,” thus imposing an individual obligation upon each of the parties to the agreement which would be several as well as joint. When, however, it comes to the agreement part of the instrument there is nothing to indicate that the parties intended that any one of the attorneys could act for and on behalf of the principals. Thus it is provided: “First. The parties of the first part shall, as attorneys for and in behalf of the subscribers and underwriters * * * do a fire insurance business principally and all other form and kind of insurance by law permitted, which the said parties of the second part [the attorneys] may deem profitable, safe and prudent.” And in each one of the subsequent provisions where the attorneys are authorized to bind the principals they are described as the parties of the second part, and the authority which is 'given to the attorneys is always conferred upon the three individuals named as the attorneys. When, however, the instrument speaks of the principals it in each case describes them as individuals and not collectively. Thus in the 4th provision it is provided: “The said subscribers, each for himself, agrees to pay,” etc. The 5th provision provides that “ each of the parties of the first part [the principals] hereby authorize and empower the parties of the second part [the agents] to do and perform for them and in their stead and in the name of the New York and New England Underwriters as Lloyds of New York City, any and every act or acts in relation to the writing, signing, renewing and indorsing any policy of contract of insurance accepted by them as attorneys for the New York and New England Underwriters at Lloyds of New York City, which and to do and perform all acts and things necessary for the proportion of the business of the said New York and New England Underwriters at Lloyds of New York City, which either of the parties of the first part could for himself, herself or themselves perform, giving to the said parties of the second part as attorneys in fact of the parties of the first part full power and authority therefor.”
I think that the whole agreement shows plainly upon its face that there was no authority conferred upon any one of these *651agents to contract on behalf of the principals, but the authority was vested in the three agents authorizing them to make a contract which would be binding upon the principals. There was no evidence in the record to show why all three of the agents did not act on behalf of the principals in making the contract sued on, and it seems to me that the principals had the right to the judgment of each of the agents, and that unless all three of them agreed as to placing insurance that no valid contract of insurance was made.
I, therefore, think the court below was right in refusing to enforce the contract and that the determination should be affirmed, with costs.
Determination reversed, with costs in this court and in the Appellate Term, and judgment of Municipal Court affirmed.